Citation Nr: 1045604	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-38 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Mack






INTRODUCTION

The Veteran had active service from February 1965 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2004 rating decision in which the RO denied the 
Veteran's claim for an increased (compensable) rating for 
erectile dysfunction.  The Veteran filed a notice of disagreement 
(NOD) in February 2005, and the RO issued a statement of the case 
(SOC) in November 2005.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 2005.

In September 2008, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action.  After partially completing the requested 
action, the AMC returned the matter to the Board for further 
appellate consideration.

In December 2009, the Board again remanded the matter on appeal 
to the RO, via the AMC, for further action.  After again 
partially completing the requested action, the AMC continued to 
deny the claim (as reflected in a September 2010 supplemental SOC 
(SSOC)) and again returned the matter on appeal to the Board for 
further appellate consideration.

For the reason expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that one of the directives of 
the September 2008 and December 2009 remands was not followed.  
Hence, further remand of this matter is warranted, even though 
such will, regrettably, further delay an appellate decision on 
this matter.

In the September 2008 remand, the Board noted that, after 
issuance of the November 2005 SOC, but prior to the RO's 
certification of the appeal to the Board in November 2007, the RO 
received additional medical evidence directly relevant to the 
issue of whether the Veteran is entitled to an increased 
(compensable) rating for erectile dysfunction.  This additional 
evidence included an August 2006 VA genitourinary consult reply 
and a May 2007 VA genitourinary clinic note, which describe the 
condition of the Veteran's penis.  As the RO had not considered 
this pertinent evidence, in the first instance, the remand 
instructed the RO to issue an SSOC reflecting such consideration.

When the matter was again before the Board in December 2009, 
despite the Board's instruction, no SSOC had been issued, and the 
additional evidence had still not been considered in the first 
instance.  Therefore, in the December 2009 remand, the Board 
again instructed the RO to readjudicate the claim in light of all 
pertinent evidence, to particularly include the unconsidered 
evidence, and to issue an SSOC reflecting such consideration.

In September 2010, the AMC issued an SSOC regarding the matter on 
appeal, but such SSOC did not make any reference to the 
unconsidered evidence discussed in the Board's remands.  Rather, 
in the September 2010 SSOC, the RO specifically stated that no 
additional evidence had been received, and, furthermore, 
discussed no evidence of record in continuing the denial of the 
Veteran's claim.  As noted in an Informal Hearing Presentation 
submitted by the Veteran's representative, the RO or AMC has 
still not issued an SSOC reflecting consideration of the 
previously unconsidered evidence-specifically, the August 2006 
VA genitourinary consult reply and May 2007 VA genitourinary 
clinic note.  Consequently, further remand is necessary so that 
the RO can consider such additional evidence, in the first 
instance, and issue the previously-requested SSOC reflecting such 
consideration.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).   

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  As indicated above, the RO's adjudication of this 
claim should include consideration of all evidence added 
to the record since the issuance of the November 2005 SOC, 
to specifically include the August 2006 VA genitourinary 
consult reply and May 2007 VA genitourinary clinic note.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
his claim for an increased (compensable) 
rating for erectile dysfunction that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall, 11 Vet. App. at 
268.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence (to particularly 
include that submitted since the 
issuance of the November 2005 SOC, and, 
specifically, the August 2006 VA 
genitourinary consult reply and May 2007 
VA genitourinary clinic note) and legal 
authority.





The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

